PER CURIAM: *
Antonio De Jesus Ramirez-Olvera appeals from the denial of a postconviction pleading’ in which he purported to reserve the right to challenge his conviction and sentence under Johnson v. United States, — U.S. -, 135 S.Ct, 2551, 192 L.Ed.2d 569 (2015). Ramirez-Olvera, in essence, sought 28 U.S.C. § 2255 relief. Thus, his pleading was an unauthorized • successive § 2255 motion that the district court lacked jurisdiction to entertain, and he has appealed from the denial of a meaningless motion. See United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000); United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Accordingly, the Government’s motion for summary affirmance is GRANTED, the Government’s alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the’ court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.